 

Case 7:15-cr-00468-VB Document 203 Filed 03/10/21 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

UNITED STATES OF AMERICA
-V- No. 15CR00468-06(VB)

Derek Moorer, Defendant ORDER

 

Vincent L. Briccetti, U.S. District Judge:

It is ordered that Derek Moorer is mandated to enter inpatient substance abuse treatment
to completion, to address his continued substance abuse issues. He has a long history of
alcohol and substance abuse and has acknowledged that he is presently unable to
maintain sobriety on his own. Due to his current legal status and the dangerous
consequences associated with the excessive use of drugs and alcohol, it is hereby ordered
that he reside, participate and complete the residential substance abuse treatment program
at Phoenix House located at 34-25 Vernon Blvd., Long Island City, NY 11001

SO ORDERED.

CO
Dated: March &, 2021
White Plains, New York

Ue |

Vincent L. Briccetti
U.S. District Judge

 

 

 
